DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 recite for operating a cooking mode at a respective predefined power level without user input, but there is no support for such disclosure in the specification. Contrary to such recitation, the specification discloses for operating the cooking zone at a predefined power level by the user. Also, see page 3, lines 27-32 of the specification.
Claim 21 recites for performing a plurality of operations automatically except user’s executions of a switch -on and a switch off of the cooking hob, but this there is no support for such recitation in the specification. As the specification calls for the user to make power adjustments, claim 21 is contrary to the specification as originally filed. 
Thus, claims 1, 18 and 21 are deemed to raise a new matter. Clarification is required.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite for having the cooking zone that is operable at a predefined power level without user input, but it is unclear than how such power level is selected. 
Claim 21 recites for the cooking hob that is configured to perform a plurality of operations except user’s executions of a switch-on and a switch-off of the cooking hob, but it is unclear what defines such “operations” that can be performed automatically. Does the cooking hob, for example, selects a particular power level on its own without the user input? What happens when the user wants to adjust the power to a lower level or to the higher level? How is this operation performed automatically without the user input? Thus, it is unclear what would constitute such operations that are performed automatically except user’s executions of a switch-on and a switch-off of the cooking hob. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-12, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gouardo et al (US 2007/0164017). 
Gouardo shows the structure of a cooking hob claimed including a cooktop with a cooking area that is subdivided into cooking zones (Z1, Z2, or Z3), a user interface (16) with a position indicator device for indicating a position of a cooking vessel on the cooktop (also, see para 0096), and each of the cooking zone is activatable at a predetermined power level (P1, P2, or P3) wherein at least one cooking mode each of the cooking zone is operable at a predefined power level without a user input as illustrated in Figure 7 that shows each of the zone having a predefined power level (also, see para 0128-0135). 
With respect to claim 2, Gouardo further shows the user interface (16) arranged in front of besides the cooking area with a position indicator of cooking vessel locations  (R1, R2, or R3). 
With respect to claims 3 and 4, Gouardo further shows a power indicator element with its numeric indicator that corresponds to one of each cooking zones (Z1, Z2, or Z3) with the predetermined power level (P1-P15 which corresponds to a power scale from 100-2800W; also see para 0115)
With respect to claim 6, Gouardo further shows the position indicator device having a symbolic indicator as illustrated in Figure 1 that corresponds to a cooking zone.
With respect to claims 10, 11 and 17, Gouardo further shows the power levels ( power levels of 1-15) that are predefined to a power scale of 100-2800 W for the cooking zones where tie the power levels can be selected or adjusted by a user to a desired power distribution/level (also, see para 0115). 
With respect to claim 12, Gouardo further shows the user interface (16) that is arranged in front of the cooking area and extends substantially over a whole width of the cooking area having cooking zones arranged side by side within the cooking area as illustrated in Figure 1. 
With respect to claim 14, Gouardo further shows the cooking area having a plurality of induction coils (11).
With respect to claim 15, Gouardo further shows the cooking area and the user interface that are integrated part of the cooking hob (10). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 8, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gouardo et al (US 2007/0164017) in view of Ortmann (US 2016/0084507).
Gouardo shows the structure claimed except for the power display indicator elements that are seven-segment displays.
Ortmann shows a cooking hob claimed having a power/value indicator element with its numeric indicator (15) that is arranged and shown imprinted in front of its corresponding cooking zone (3a-3f) wherein the power indicator is a seven-segment display as shown in Figure 1 . 
In view of Ortmann, it would have been obvious to one of ordinary skill in the art to adapt Gouardo with the power indicator having a seven-segment displays as an alternative indicator means that is well known in the art. 
With respect to claims 7, 8 and 16, Ortmann further shows the position indicator device (12) that includes a plurality of light source elements such as LED lights extending parallel, including two parallel series of lights, along an edge of the cooking area and each of the series of the lights correspond with one portion of the cooking area. Also Figure 3, and para [0041].
With respect to claim 22, Ortmann shows that a selection of power levels can arranged increasing from let to right as shown by the numeric number of 1 to 9 as illustrated in Figure 1 which indicates the cooking area value (para 0043). 
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouardo in view of Ortmann as applied to claims 5, 7, 8 and 16 above and further in view of Shigeoka et al (US 2012/0118714).
Gouardo in view of Ortmann shows the structure claimed including the position indicator device provided with a plurality of LED lights but does not show the lights that provide different colors.
Shigeoka shows it is known for a plurality of LEDs that generates different colors for enhanced visible display to a user. Also, see para [0048] and [0049].
In view of Shigeoka, it would have been obvious to one of ordinary skill to adapt Gouardo, as modified by Ortmann, with the LEDs that can generate different colors that would predictably provide an enhanced aesthetic visibility of the operating status of the cooking hob to the user. 
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gouardo et al (US 2007/0164017) in view of Jeanneteau et al (US 2016/0050720). 
Gouardo shows the structure claimed except for an on-off switch. 
Jeanneteau shows it is known for a cooking hob with a power switch (14) that turns on and off the whole cooking hob. 
In view of Jeanneteau, it would have been obvious to one of ordinary skill in the art to adapt Gouardo with a main power switch to predictably allow the user to turn on and off the whole cooking hob for safety reasons as known in the art.
With respect to claim 21, Gouardo shows the cooking hob that allows a plurality of operations that can be automatically performed such as setting power Pi equal to 2800 W (as illustrated from para 0128 to 0148) wherein switching on an off of the cooking hob is executed by the user. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gouardo et al (US 2007/0164017) in view of Jeanneteau et al (US 2016/0050720) and Ortmann (US 2016/0084507).  
Gouardo shows a cooking area that is subdivide into a plurality of cooking zones wherein each of the cooking zones is associated with one or more heating elements and is activated in responds to a cooking vessel placed thereon, one or more heating elements are operable at a predefined power level without a user input (also, see para 0128-0136) wherein the predefined power levels are different one another. Gouardo furthers shows a plurality of power level indicators (P1-P15), a position indicator, the plurality of power level indicators (P1, P2 or P3) corresponding to the cooking zones (Z1, Z2, or Z3) that is corresponds to the presence of cooking vessels placed thereon. But, Gouardo does not explicitly show a power switch and the position indicator having a plurality of indicator elements that are illuminated.   
Jeanneteau shows it is known for a cooking hob with a power switch (14) that turns on and off the whole cooking hob. 
Ortmann shows it is known to provide a position indicator device (12) that includes a plurality of light source elements such as LED lights extending parallel, including two parallel series of lights, along an edge of the cooking area and each of the series of the lights correspond with one portion of the cooking area. Also Figure 3, and para [0041].
In view of Jeanneteau and Ortmann, it would have been obvious to one of ordinary skill in the art to adapt Gouardo with a main power switch to predictably allow the user to turn on and off the whole cooking hob for safety reasons as known in the art wherein it would have been obvious to further provide the position indicator that is illuminated which would predictably aesthetically enhance its appearance as well as to clearly notify and indicate the cooking vessels on the cook hob. 
With respect to claims 19 and 20, Ortmann further shows the plurality of cooking zones that can be arranged in order of increasing power level along a first direction as the power level of the plurality cooking zones can be adjusted to the desired level including in the order of increasing power level wherein the user interface extends along a full width of the cooktop surface (1), the indicator elements provided in a series of light sources in a parallel arrangement that forms a first series/strip and a second series/strip extending along the width of the cooktop surface wherein the first series/strip is near to a front edge of the cooktop and a second series/strip wherein the individual ones or segments illuminate when the cooking vessel is placed in its respective cooking zones including a rear portion of the cooking zone (also, see Figure 3). 
Response to Arguments
Applicant’s arguments with respect to claim(s) s have been considered but are moot because the new ground of rejection necessitated by the amendment.  
Regarding Gouardo, Applicant argues Gouardo fails to show the claimed recitation of the cooking zones that are operable at respective predefined power level without user input. This argument is not deemed persuasive as Gouardo shows how the cooking zone can be set a predetermined power level (see para 0128) that is set without  a user input. 
Regarding the power levels that increase from left to right, it is noted Ortmann shows the power levels shown by the numeric number of 1 to 9 which indicates the cooking area value (para 0043). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761